DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This Office action is being issued in response to Applicant’s remarks and claim amendments filed January 24, 2022


Response to Remarks / Arguments

Applicant’s remarks filed / dated January 24, 2022 have been entered and considered.  With respect to the rejection of the application claims under §102(a)(2) in view of Badar et al (US Patent Pub 2021/0099497), Applicant notes and declares that Badar is not proper prior art as the patent publication was published after the effective filing date of the claimed invention, and that at the time of the effective filing date of the claimed invention, it was commonly owned and assigned to the same assignee, and therefore qualifies as a prior art exception under AIA  35 U.S.C. 102(b)(1).  Thus, independent claims 1, 8 and 15 and their respective dependent claims are patentable over Badar.
However, in response to Applicant’s declaration exempting Badar as prior art, the Office now rejects the independent claims and their dependents in view of Foti ‘628 in a new grounds of rejection, below. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claim invention.


Claim(s) 1-3, 6, 8-10, 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being disclosed by Foti ‘628 et al (hereinafter Foti ‘628), US Patent Pub US 2021/0044628 A1 (Pub Filing Date September 2019).

As per claim{s} 1, 8, 15, Foti ‘628 discloses substantial features of the invention, such as a method of establishing a data traffic session for a user equipment (UE) on a network, the method comprising: 
receiving, by a session management node (Foti ‘628: e.g., Session Management Function [SMF]_45) [Abstract] [0005, 0046-0047] [Fig. 2] [0049, Fig. 3], from a network repository (Foti ‘628: e.g., Network Resource Function [NRF]_70 ) [0038-0039] [0045-0046, Fig. 2], identification of a first session control node and a second session control node (Foti ‘628: e.g.,  at step 6, the SMF 45 sends a ‘discovery request’ to the NRF 70, and at step 7, the NRF 70 returns an ‘NRF discovery response’ including a ‘list of P-CSCFs_85 {available session control nodes} meeting any filtering criteria provided by the SMF 45…) [0049] [Fig. 3];
receiving, by the session management node, from the UE, a request for identifying a session control node for supporting the data traffic (Foti ‘628: e.g., SMF 45 receives a ‘request’ to establish a session used by a UE 100 to communicate with an external data network {i.e., IMS} [block 205]) [Abstract] [0051][Fig. 5]; 
determining whether the first session control node is available (Foti ‘628: e.g., at step 8, the SMF 45 further ‘filters’ the list of P-CSCFs 85 according to ‘other filtering criteria’ not provided to the NRF 70. For example, the NRF may return a list of P-CSCFs 85 based on location information provided to it by the SMF 45 and the SMF 45 can ‘filter’ the list received from the NRF 70 based on a type of service requested by the UE 100) [0049] [Fig. 3]; and 
based on at least determining that the first session control node is available and not determining that the second session control node is available (Foti ‘628: e.g.,  at step 6, the SMF 45 sends a discovery request to the NRF 70, and at step 7, the NRF 70 returns an NRF discovery response including a ‘list of P-CSCFs_85 {one or more available session control nodes} meeting any filtering criteria provided by the SMF 45…) [0049] [Fig. 3], sending, by the session management node, to the UE, identification of the first session control node and not sending identification of the second session control node (Foti ‘628: e.g.,  at step 9, the SMF 45 returns the ‘filtered list of P-CSCFs 85’ {list of available candidate P-CSCFs}  to the AMF 40 in a Create Context response, and AMF 40 ‘forwards’ the filtered list to the UE 100 in the PDU setup response at step 10. The UE 100 may then ‘select a P-CSCF 85 from the list’ provided in the PDU setup response when it initiates an IMS session or other communication session with the external data network… {the Office notes that any P-CSCF not meeting any filtering criteria and ‘filtered’ out of the candidate list by the SMF is not included / sent to the UE as a candidate P-CSCF to select for initiating a communication session}) [0049] [Fig. 3].
Claim(s) 8, 15 recite(s) substantially the same limitations and/or features as claim 1, is/are distinguishable only by its/their statutory category (system, computer storage device), and accordingly rejected on the same basis.

As per claim{s} 2, 9, 16, Foti ‘628 discloses the method further comprising based on at least receiving identification of the first session control node, establishing the data traffic session for the UE using the first session control node (Foti ‘628: e.g., SMF 45 provides the identities {i.e., network addresses or FQDNs} of ‘one or more of the candidate servers’ {available P-CSCFs} from the list to the UE 100 (block 220), and ‘establishes a data session used by the UE 100’ to communicate with a selected one of the candidate servers in the external data network (block 225)) [0051] [Fig. 5].

As per claim{s} 3, 10, 17, Foti ‘628 discloses the method further comprising 
receiving, by the session management node, from the network repository, identification of a third session control node (Foti ‘628: e.g.,  at step 6, the SMF 45 sends a discovery request to the NRF 70, and at step 7, the NRF 70 returns an NRF discovery response including a ‘list of P-CSCFs_85 {one or more available session control nodes} meeting any filtering criteria provided by the SMF 45…) [0049] [Fig. 3]; 
based on at least receiving the request for identifying a session control node, determining, by the session management node, that the third session control node is available (Foti ‘628: e.g., at step 8, the SMF 45 further ‘filters’ the list of P-CSCFs 85 according to ‘other filtering criteria’ not provided to the NRF 70. For example, the NRF may return a list of P-CSCFs 85 based on location information provided to it by the SMF 45 and the SMF 45 can filter the list received from the NRF 70 based on a type of service requested by the UE 100) [0049] [Fig. 3]; and 
based on at least determining that the first session control node is available and that the third session control node is available, and not determining that the second session control node is available, sending, by the session management node, to the UE, identification of the first session control node and the third session control node and not sending identification of the second session control node  (Foti ‘628: e.g.,  at step 9, the SMF 45 returns the ‘filtered list of P-CSCFs 85’ {list of available candidate P-CSCFs}  to the AMF 40 in a Create Context response, and AMF 40 ‘forwards’ the filtered list to the UE 100 in the PDU setup response at step 10. The UE 100 may then ‘select a P-CSCF 85 from the list’ provided in the PDU setup response when it initiates an IMS session or other communication session with the external data network…{the Office notes that any P-CSCF not meeting any filtering criteria and ‘filtered’ out of the candidate list by the SMF is not included / sent to the UE as a candidate P-CSCF to select for initiating a communication session}) [0049] [Fig. 3] (Foti ‘628: e.g., SMF 45 provides the ‘identities’ (e.g., network addresses or FQDNs) of ‘one or more of the candidate servers’ {available P-CSCFs} from the list to the UE 100 (block 220), and establishes a data session used by the UE 100 to communicate with a selected one of the candidate servers in the external data network (block 225)) [0051] [Fig. 5].


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4, 5, 11, 12, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foti ‘628 in view of Foti et al (hereinafter Foti ‘349), US Patent Pub US 2021/0266349 A1 (provisional filing date July 2018). 

As per claim{s} 4, 11, 18, Foti ‘628 discloses particular features of the claimed invention, such as the method further comprising the steps of 
detecting, by the network repository, that the first session control node is available and that the second session control node is available (Foti ‘628: e.g.,  at step 6, the SMF 45 sends a ‘discovery request’ to the NRF 70, and at step 7, the NRF 70 returns an NRF discovery response including a ‘list of P-CSCFs_85 {one or more available session control nodes} meeting any filtering criteria provided by the SMF 45…) [0049] [Fig. 3]; as well as the feature{s} of receiving, by the network repository, from the session management node, a request for identifying available session control nodes; and sending, by the network repository, to the session management node, the identification of the first session control node and the second session control node (Foti ‘628: e.g.,  at step 6, the SMF 45 sends a discovery request to the NRF 70, and at step 7, the NRF 70 returns an NRF discovery response including a ‘list of P-CSCFs_85 {one or more available session control nodes} meeting any filtering criteria provided by the SMF 45…) [0049] [Fig. 3].
 But while Foti ‘628 discloses substantial features of the invention as above, he does not explicitly disclose the additional recited feature(s) of the method further comprising detecting, by the network repository, that the second session control node has become unavailable; and pushing, by the network repository, to the session management node, a notification that the second session control node is unavailable.  
However, in a related endeavor, Foti ‘349 particularly discloses the additional recited feature of the method further comprising detecting, by the network repository, that the second session control node has become unavailable (Foti ‘349: e.g., ‘detecting a failed P_CSCF’) [0004] (e.g., receiving a ‘notification’ to tear down the IMS session with the first P-CSCF is a result of a ‘detected failure in the first P-CSCF’) [0008]; and pushing, by the network repository, to the session management node, a notification that the second session control node is unavailable (Foti ‘349: e.g.,  expressly teaches in one aspect that the processing circuitry 24 {of S-CSCF Server_12 communicates a ‘status subscribe request’ to a ‘Network Function (NF) Repository Function ( NRF)’, and receives a notification of at least one P-CSCF in the list of P-CSCFs as a failed P-CSCF, as a result of the status subscribe request and a detected failure of the failed P-CSCF.  And as a result of at least the received notification of the failed P-CSCF, Processor_24 communicates an indication of the failed P-CSCF to a Home Subscriber Server (HSS), for the plurality of UEs 14 associated with the failed P-CSCF, and in step s222, ‘SMF_20 {session management node} is notified of the failed P-CSCF by HSS_16’ and clears the IMS session for UE 14) [0045, 0092, 0113, 0121 [Fig.  11].  
 It would thus be obvious to one of ordinary skill in the art before the effective date of the invention to modify and/or combine Foti ‘628’s invention with the above said additional feature, as expressly disclosed by Foti ‘349, for the motivation of providing a method and apparatus for P-CSCF restoration that may advantageously provide a proactive P-CSCF restoration procedure that can allow the IMS network to benefit from the knowledge that a P-CSCF is down, not just for the UE whose session is terminated due to a failed P-CSCF, but for all UEs registered via such P-CSCF [Foti ‘349: Abstract] [0005-0006].

As per claim{s} 5, 12, 19, while Foti ‘628 discloses particular features of the claim{s}, such as the method further comprising wherein determining that the first session control node is available comprises locating the first session control node in the list of session control nodes (Foti ‘628: e.g., at step 8, the SMF 45 further ‘filters’ the list of P-CSCFs 85 according to ‘other filtering criteria’ not provided to the NRF 70. For example, the NRF may return a list of P-CSCFs 85 based on location information provided to it by the SMF 45 and the SMF 45 can {further} ‘filter’ the list received from the NRF 70 based on a type of service requested by the UE 100) [0049] [Fig. 3];  – he does not expressly disclose the additional recited feature(s) of the method further comprising storing, by the session management node, a list of session control nodes identified by the network repository; and based on at least receiving the notification that the second session control node is unavailable, removing the second session control node from the list of session control nodes; and wherein determining that the first session control node is available comprises locating the first session control node in the list of session control nodes.  Nonetheless, the features are taught by Foti ‘349 in a related endeavor.
	In particular, Foti ‘349 expressly teaches the additional recited feature(s) of the method further comprising storing, by the session management node (Foti ‘349: e.g., S-CSCF Server_12 / , HSS_16 / SMF_20) [Figs. 11 & 12], a list of session control nodes identified by the network repository; and based on at least receiving the notification that the second session control node is unavailable, removing the second session control node from the list of session control nodes	(Foti ‘349: e.g., S-CSCF Server_1 subscribes to NRF to receive ‘status information of every P-CSCF’ with whom the S-CSCF server_12 is associated with, and receives the status information in the form of a ‘P-CSCF List’, and which is ‘updated’ according to any P-CSCF list ‘changes’) [0103] (e.g., S-CSCF Server_12 creates and/or ‘maintains’ an internal ‘list of P-CSCFs’ and also gets notified of any ‘failed P-CSCF in the list’) [0114] [Fig. 8].
It would thus be obvious to one of ordinary skill in the art before the effective date of the invention to modify and/or combine Foti ‘628’s invention with the above said additional feature, as expressly disclosed by Foti ‘349, for the motivation of providing a method and apparatus for P-CSCF restoration that may advantageously provide a proactive P-CSCF restoration procedure that can allow the IMS network to benefit from the knowledge that a P-CSCF is down, not just for the UE whose session is terminated due to a failed P-CSCF, but for all UEs registered via such P-CSCF [Foti ‘349: Abstract] [0005-0006].


Claim(s) 6, 7, 13, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foti ‘628 in view of Oyman et al (hereinafter Oyman), US Patent Pub US 2019/0215729 A1 (Pub date March 2019). 

As per claim{s} 6, 13, 20, while Foti ‘628 discloses substantial features of the method such as the recited features of wherein the session management node comprises a session management function (SMF) node (Foti ‘628: e.g., Session Management Function [SMF]_45) [Abstract] [0005, 0045] [Fig. 2]; wherein the network repository comprises a network repository function (NRF) node (Foti ‘628: e.g., Network Resource Function [NRF]_70 ) [0046, Fig. 2]; as well as the feature of wherein the first session control node and the second session control node each comprises a proxy-call session control function (P-CSCF) node (Foti ‘628: e.g., P-CSCF1_85, P-CSCF2_85, etc.) [0045, Fig. 2] [0049, Fig. 3] [0050, Fig. 4] – he does not expressly disclose the additional recited feature(s) of the method wherein the data traffic session comprises a voice call or a video call.  Nonetheless, the features are taught by Oyman in a related endeavor.
	In particular, Oyman expressly teaches the additional recited feature(s) of the method wherein the data traffic session comprises a voice call or a video call (Oyman: e.g., UEs 101 may communicate with one another using VoLTE mechanisms, which is based on IMS networks where specific profiles for control and media planes of ‘voice service’ over an LTE network may be defined. In various embodiments, SIP is used to convey information during a call setup procedure. SIP is an application-layer control protocol for creating, modifying, and terminating ‘sessions’ {i.e., Internet multimedia conferences, Internet telephone calls, and multimedia distribution} that works independently of underlying transport protocols and without dependency on the ‘type of session’ that is being established. SIP works in concert with various protocols for carrying various forms of real-time ‘multimedia session data’ such as ‘voice’, ‘video’, and/or text messages) [0028-0029].
It would thus be obvious to one of ordinary skill in the art before the effective date of the invention to modify and/or combine Foti ‘628’s invention with the above said additional feature, as expressly disclosed by Oyman, for the motivation of providing a system and method for negotiating RAN-level capabilities towards improving end-to-end [E2E] quality of IMS communication sessions, such as VoLTE calls [Oyman: Abstract] [0003, 0016] [Fig. 1].

As per claim{s} 7, 14 while Foti ‘628 discloses particular features of the invention, including the recited feature of the method further comprising receiving, by the first session control node (Foti ‘628: e.g., P-CSCF1_85, P-CSCF2_85, etc.) [0045, Fig. 2] [0049, Fig. 3] [0050, Fig. 4], from the UE, a session initiation message requesting the data traffic session (Foti ‘628: e.g.,  the UE 100 may then ‘select a P-CSCF 85 from the list’ provided in the PDU setup response when it initiates an IMS/communication session with the external data network) [0049] [Fig. 3] –- he does not expressly disclose the additional recited feature(s) of the method wherein the session initiation message comprises a session initiation protocol (SIP) message.  Nonetheless, the features are taught by Oyman in a related endeavor.
	In particular, Oyman expressly teaches the additional recited feature(s) of the method wherein the session initiation message comprises a session initiation protocol (SIP) message (Oyman: e.g., for locating prospective ‘session participants’, and for other functions, SIP enables the creation of an infrastructure of network hosts (referred to as "proxy servers") to which user agents can send registrations, invitations to sessions, and other requests. SIP messages used to create sessions may carry session descriptions that allow participants to agree on a set of compatible media types to be used during the communication session) [0028-0029].
It would thus be obvious to one of ordinary skill in the art before the effective date of the invention to modify and/or combine Foti ‘628’s invention with the above said additional feature, as expressly disclosed by Oyman, for the motivation of providing a system and method for negotiating RAN-level capabilities towards improving end-to-end [E2E] quality of IMS communication sessions, such as VoLTE calls [Oyman: Abstract] [0003, 0016] [Fig. 1].

.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENFORD J MADAMBA whose telephone number is (571)272-7989.  The examiner can normally be reached on Monday through Friday 9am-5pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Bharatia et al	Patent Pub  No.:  US 2020/0267784 A1	

Location Based Selection of Localized Proxy Application Server

Discloses systems and methods for location based selection of localized proxy application server.  A session management function (SMF) receives from a wireless device, a packet data unit (PDU) session establishment request message. The SMF sends to a network node, a request message for subscription information of the wireless device, and the SMF receives from the network node, a response message comprising subscription information indicating an identifier of a first local proxy application server {i.e., P-CSCF} for an application location, wherein the application location identifies a user plane access to a data network. The SMF sends to the wireless device, a PDU session establishment accept message comprising the identifier of the first local proxy application server [Abstract] [0031] [Figs. 1-2] [0274-0282] [Fig. 15]. 





/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451